Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 12/21/2020.
Claims 1, 3-7, and 9-12 are pending for this examination.
Claims 1, 3, 7, and 9 were amended.
Claims 2 and 8 were cancelled.

Allowable Subject Matter
Claims 1, 3-7, and 9-12 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for transposing vectors and processors that handle transpose instructions including putting the data / vector into a source register, performing a transpose operation by reversing bits of the source register and storing the resultant transposed data / vector into a destination register, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method performed by a processor to execute a single vector bit transpose instruction with that includes a source register with an M-bit vector and a destination register, where executing the instruction includes the process of interpreting each of a plurality of groups of NxN bits of the source data as a two-dimensional array with N rows and N columns and transposing each group of NxN bits by reversing a row index and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Corbal San Adrian et al. (US 10,691,452) teaches a system and method for implementing vector bit reversals wherein a vector can be broken into smaller fragments of bits and each bit is reversed.

Sade et al. (US 2019/0042202) teaches a processor system for implementing matrix transpose operations implementable with vector friendly instructions.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/MICHAEL SUN/Primary Examiner, Art Unit 2183